DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-8 in the reply filed on 8/31/2022 is acknowledged.  The traversal is on the ground(s) that the claims can be searched and examined with very little difficulty in the same action.  This is not found persuasive because of the separate CPC classes required for claims 1-8 (A61F 13/49007) versus claims 9-12 (G06Q 30/0633). 
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/31/2022.
Claims 1-8 are presently under examination and claims 1-12 are presently pending in this application.

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
Claim 2 recites "color" (ll.2) which should read as –colors–.
Claim 2 recites "the core layer" (ll.2) is recommended to be replaced with –the absorbency core layer– (in order to maintain consistency of claim language).
Claim 8 recites "the permeable layer of poly film" (ll.1) is recommended to be replaced with –the permeable polymer film layer– (in order to maintain consistency of claim language).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the exterior sheet" (ll.10).
Claim 6 recites the limitation "the external side" (ll.2).
There is insufficient antecedent basis for these limitations in the claims, above.
The remaining claims 2-5, 7-8 are also rejected based on dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hellmold (US 20190167490 A1) in view of Borrero et al. (US 20190076304 A1).

Regarding Claim 1, Hellmold discloses a substrate suitable for incorporation into an absorbent article, and teaches a disposable diaper ("disposable diaper", ¶ 1) comprising:
a first sheet of viscose fiber material disposed against a child's skin ("The term “topsheet”...which in use is placed in direct contact with the skin of the wearer...The top sheet can comprise...man-made fibres, such as...viscose", ¶ 88);
an acquisition and diffusion layer (ADL) interposed over top of the first sheet of viscose fiber ("a liquid distribution layer (ADL) positioned between the topsheet and the absorbent core", ¶ 154);
a coating layer of tissue fiber interposed over top of the ADL layer ("adhesive that can be applied to a surface of a film layer…to form the film-nonwoven laminate", ¶ 57);
an absorbency core layer ("absorbent core", ¶ 67) interposed over top of the coating layer ("an absorbent core interposed between said backsheet and topsheet", ¶ 18); and
a permeable layer ("breathable", ¶ 60; NOTE: the layer is 'permeable' because it allows "vapour to escape from the absorbent material, while still preventing liquids from passing there through", ¶ 60) of polymer film ("back sheet", ¶ 60) interposed over top of the absorbency core layer ("in the area of the absorbent medium the back sheet comprises a liquid impervious material in the form of a thin plastic film, e.g. a polyethylene or polypropylene film", ¶ 60).
Hellmold fails to teach a second sheet of viscose fiber material overlaid over top of the permeable polymer film layer, the second sheet functioning as the exterior sheet of the disposable diaper. Borrero teaches a second sheet of viscose fiber material 22 ('back sheet', fig.4, ¶ 169; "back sheet 22 is generally formed from a nonwoven material…The fibers in the nonwoven may include...viscose", ¶ 169) functioning as the exterior sheet of the disposable diaper (see fig.4, "a garment-facing surface of the undergarment when the undergarment is worn under clothing", ¶ 177).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent article of Hellmold to include a second sheet of viscose fiber material, as taught by Borrero, such that it would be overlaid over top of said permeable polymer film layer, and such that the second sheet would function as the exterior sheet of the disposable diaper as taught by Borrero, for the purpose to provide a more undergarment-like appearance and feel, and as well as a more cost-effective and comfortable alternative to conventional disposable undergarment designs (Borrero ¶ 169). 

Regarding Claim 4, Hellmold teaches the absorbency core layer ("absorbent core", ¶ 67) further includes a super absorbent polymer (SAP) ("superabsorbent polymer particles (SAP)", ¶ 54) derived from biodegradable plant cellulose ("The superabsorbent material may be biodegradable...may be formed from...carboxymethyl cellulose", ¶ 86; NOTE: carboxymethyl cellulose is plant based) and a chlorine free compostable wood pulp material ("wood pulp", ¶ 88; it would be obvious that the absorbency core layer would be made of wood pulp since the function of wood pulp is to increase the absorbency of the diaper, which would be desirable in a absorbency core).

Regarding Claim 6, Hellmold teaches the first sheet ("The term “topsheet”...which in use is placed in direct contact with the skin of the wearer...The top sheet can comprise...man-made fibres, such as...viscose", ¶ 88) is micro perforated ("porous", ¶ 60, 85) to enforce dryness against the child's ("infants", ¶ 54) skin and at the external side of the diaper. Hellmold fails to teach a second sheet that is micro perforated. Borrero teaches a second sheet 22 ('back sheet', fig.4, ¶ 169; "back sheet 22 is generally formed from a nonwoven material…The fibers in the nonwoven may include...viscose", ¶ 169). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent article of Hellmond to include a second sheet, as taught by Borrero, such that it is micro perforated, for the purpose to enforce dryness against the child's skin and at the external side of the diaper such that the child will not develop a diaper rash or other related ailment caused by excessive moisture. 

Regarding Claim 7, Hellmold teaches that –as a direct result of selective material incorporation and selective material exclusion—the disposable diaper ("disposable diaper", ¶ 1) is biodegradable ("biodegradable", ¶ 86), however Hellmold fails to teach that the disposable diaper is compostable. Borrero teaches that the disposable diaper is compostable ("composted", ¶ 119).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent article of Hellmond such that the disposable diaper is compostable as taught by Borrero, for the purpose that the diapers may be disposed of in an environmentally compatible manner (¶ 119), and such that –after being disposed—they will enrich the soil and promote healthy plant growth in the area where they are disposed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmold in view of Borrero, further in view of Arizti (US 20210398195 A1).

Regarding Claim 2, Hellmold teaches the absorbency core layer ("absorbent core", ¶ 67), but fails to teach that the absorbency core layer contains a PH strip that changes color to indicate level of acidity within the core layer, the color indicated visible to a user and matchable to a chart listing PH levels associated with the colors. Arizti teaches a PH strip ("pH sensitive color strip indicators", ¶ 40, 42) that changes color to indicate level of acidity, the color indicated visible to a user and matchable to a chart listing PH levels associated with the colors ("color change materials that change from no color to one or more colors, from one or more colors to no colors, change colors in other color ranges than the pH sensitive adhesive described herein", ¶ 42; NOTE: the chart would be the color 'ranges' described in ¶ 42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent article of Hellmond such that said absorbency core layer contains a PH strip that changes color to indicate level of acidity within said core layer, the color indicated visible to a user and matchable to a chart listing PH levels associated with the colors as taught by Arizti, for the purpose of capturing and/or detecting information (e.g., the presence and/or absence of bodily exudates) based on responses/reactions reflected in one or more indicators (Arizti ¶ 38). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmold in view of Borrero, further in view of Pauli (US 20170112687 A1).

Regarding Claim 3, Hellmold teaches the first sheet of viscose fiber ("The term “topsheet”...which in use is placed in direct contact with the skin of the wearer...The top sheet can comprise...man-made fibres, such as...viscose", ¶ 88), but fails to teach the second sheet of viscose fiber, and that the first sheet and second sheet of viscose fiber are compostable bamboo fiber. Borrero teaches the second sheet of viscose fiber 22 ('back sheet', fig.4, ¶ 169; "back sheet 22 is generally formed from a nonwoven material…The fibers in the nonwoven may include...viscose", ¶ 169), but fails to teach that it is compostable bamboo fiber. Pauli teaches compostable bamboo fiber ("composting-stimulating layer further comprises a fiber material…bamboo fibers", ¶ 20). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent article of Hellmond to include the second sheet of viscose fiber, as taught by Borrero, for the purpose to provide a more undergarment-like appearance and feel, and as well as a more cost-effective and comfortable alternative to conventional disposable undergarment designs (Borrero ¶ 169); and such that the first sheet and second sheet of viscose fiber are compostable bamboo fiber as taught by Pauli, for the purpose that it is not only beneficial for adhesion, but also for composting (¶ 20). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmold in view of Borrero, further in view of Fuchs et al. (US 20140378922 A1).

Regarding Claim 5, Hellmold teaches the SAP ("superabsorbent polymer particles (SAP)", ¶ 54), but fails to teach that the SAP is created by inverse suspension polymerization to avoid chemicals used in emulsification processes. Fuchs discloses a biodegradable and compostable diaper, and teaches inverse suspension polymerization ("inverse suspension polymerization", ¶ 161). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent article of Hellmond such that the SAP is created by inverse suspension polymerization as taught by Fuchs, to avoid chemicals used in emulsification processes, for the purpose that no surfactants, which are difficult to remove from the product, are used, and no ionic end groups are present, which may be unstable during processing at high temperatures.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hellmold in view of Borrero, further in view of Serna (US 20190111176 A1).

Regarding Claim 8, Hellmold teaches that the permeable layer ("breathable", ¶ 60; NOTE: the layer is 'permeable' because it allows "vapour to escape from the absorbent material, while still preventing liquids from passing there through", ¶ 60) of poly film ("back sheet", ¶ 60) is biodegradable plant based polymer ("The superabsorbent material may be biodegradable...may be formed from...carboxymethyl cellulose", ¶ 86; NOTE: carboxymethyl cellulose is plant based and a polymer), and biodegrading efficiency ("biodegradable", ¶ 86) of the disposable diaper ("disposable diaper", ¶ 1), but fails to teach that the permeable layer contains enzymes that enhance biodegrading efficiency of the disposable diaper. 
Serna discloses an enzyme-degradable system for undergarments and hygiene articles, and teaches enzymes ("the cellulase enzymes work to decompose the absorbent core and inner and outer sheets of the undergarments", ¶ 1; NOTE: Cellulases and hemicellulases are the key enzymes in the process of hydrolysis of carbohydrate polymers). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent article of Hellmond such that the permeable layer contains enzymes, as taught by Serna, that would enhance the biodegrading efficiency of the disposable diaper, for the purpose to decompose the absorbent core and inner and outer sheets of the undergarments and feminine hygiene articles upon being triggered by bodily fluids, such as urine (¶ 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vartiainen et al. (US 20220192898 A1), an absorbent article. 
Nhan et al. (US 20190183690 A1), a leg gasket for a disposable absorbent article.
Bianchi (US 20190117476 A1), an absorbent article with different types of channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785